Citation Nr: 0031630	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim of entitlement to special monthly 
compensation.  
REMAND

Service connection is currently in effect for schizophrenia, 
rated as 100 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9204 (2000).  A total 
rating has been in effect for schizophrenia on either a 
schedular basis, or due to individual unemployability since 
June 1977.

In this case, the veteran asserts that he is unable to leave 
his home without assistance and that he is restricted to his 
home solely due to his service-connected schizophrenia.  The 
veteran and his representative have indicated that the 
veteran has not been afforded an examination for the purposes 
of making the determination as to the matter of special 
monthly compensation.  

A review of the claims folder shows that the last pertinent 
VA examination of any type was conducted in 1977.  Therefore, 
at this point, it is not known if the current disability 
picture reflects the specific criteria for establishing 
entitlement to special monthly compensation.  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current VA 
and non-VA treatment records with regard 
to the service-connected schizophrenia.  
The necessary release should be secured 
in order to obtain non-VA records.  Once 
secured, all records should be associated 
with the claims folder.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran is in need of aid and attendance 
or is housebound due to his service-
connected schizophrenia.  All findings 
should be reported.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  The RO should readjudicate the issue 
of entitlement to special monthly 
compensation.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

